Citation Nr: 0905618	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-38 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for growth on the roof 
of the mouth.  

2.  Entitlement to a higher initial rating for sinusitis, 
currently rated at 10 percent.  

3.  Entitlement to a compensable initial rating for allergic 
rhinitis.

4.  Entitlement to a compensable initial rating for lichen 
simplex chronicus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1982 to 
January 1986.   

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which granted service connection for 
recurrent sinusitis, assigning a 10 percent rating, effective 
April 21, 2005; granted service connection for allergic 
rhinitis, assigning a non-compensable rating, effective April 
21, 2005; deferred a decision on service connection for 
lichen simplex chronicus; and denied service connection for 
growth on the roof of the mouth.  A subsequent November 2005 
rating decision of the RO granted service connection for 
lichen simplex chronicus, assigning a non-compensable rating, 
effective April 21, 2005.  

The issue of entitlement to a compensable rating for allergic 
rhinitis is addressed in the REMAND portion of the decision 
below.


FINDINGS OF FACT

1. There is no current diagnosis of a growth on the roof of 
the mouth.  

2.  Sinusitis is not productive of or manifested three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  

3.  Lichen simplex chronicus does not involve at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, nor has systemic therapy or intensive light therapy 
been required for a total duration of less than six weeks 
during the past 12-month period. 



CONCLUSIONS OF LAW

1.  A growth on roof of the mouth was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for sinusitis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.97, Diagnostic Code 6510 (2008).

3.  The criteria for a higher initial (compensable) rating 
for lichen simplex chronicus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.20, 4.27, 4.118, Diagnostic Codes 7899-7822 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in April 2005 and August 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  See also Goodwin v. Peake, 22 Vet. App. 
128 (2008).  Regarding the service connection claim for a 
growth on the roof of the mouth, while this notice did not 
provide any information concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial of 
service connection, the Veteran is not prejudiced by the 
failure to provide her that further information.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Board does acknowledge that the Veteran was not afforded 
a VA examination in connection with the claim for service 
connection for a growth on the roof of mouth.  However, the 
Board is of the opinion that such an examination is 
unnecessary in this case.  

In this regard, a medical examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of a disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with an established 
event, injury or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c) (4).  

In this case, there is no evidence beyond the Veteran's own 
contentions that she has a currently diagnosed growth on the 
roof of the mouth.  Under these circumstances the need for a 
VA examination has not been demonstrated.

In addition, the Veteran and her representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the Veteran's 
appeal.  

Service Connection

The Veteran alleges that she is entitled to service 
connection for a growth on the roof of the mouth.  At the BVA 
hearing the Veteran testified that she had been diagnosed 
with a growth on the roof of her mouth, which is caused by 
sinus infections.  She testified that the disorder consists 
of a knot the size of a penny that is irritated when eating.  
She indicated it was particularly sensitive to heat and cold.  
She indicated that her doctor has not given her anything to 
treat the condition.  

In claiming VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records do not reference complaints or 
treatment for a growth on the roof of the Veteran's mouth 
during service.  

The Veteran underwent a private examination of the mouth and 
pharynx in April 2003, which revealed an oral cavity that was 
not cobblestoned or inflamed.  The Veteran's larynx was 
normal, and an examination of the neck revealed no adenopathy 
or thyromegaly.  All other laryngeal landmarks appeared 
normal.  

In sum, there are no service, VA or private treatment medical 
records that reference complaints or treatment for a growth 
on the roof of the Veteran's mouth.  As such, the Board finds 
that the medical evidence is against this claim.  

Given the medical evidence against the claim, for the Board 
to conclude that the Veteran's has a growth on the roof of 
the mouth that had its origin during service in these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  Simply put, in the absence of a 
present disability that is related to service, a grant of 
service connection is clearly not supportable.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran was advised of the need to submit medical 
evidence demonstrating a diagnosis of a growth on the roof of 
the mouth and nexus between such a disorder and service by 
way of correspondence from the RO to her, but she has failed 
to do so.  A claimant has the responsibility to present and 
support a claim for benefits under laws administered by the 
VA, 38 U.S.C.A. § 5107(a), and the Veteran was clearly 
advised of the need to submit medical evidence of a diagnosis 
of a growth on the roof of the mouth and of relationship 
between the a disability and an injury, disease or event in 
service.  While the Veteran is clearly of the opinion that 
she has a growth on the roof of the mouth that is related to 
service, as a lay person, the Veteran is not competent to 
offer an opinion that requires specialized training, such as 
the diagnosis or the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board concludes that service connection for 
a growth on the roof of the mouth is not established. 



Initial Ratings

The Veteran alleges that she is entitled to a higher initial 
rating for sinusitis, currently rated at 10 percent, and a 
compensable initial rating for lichen simplex chronicus.  At 
a March 2008 BVA hearing, the Veteran indicated that the 
current ratings do not accurately reflect the severity of the 
disorders and the limitations they cause.  She stated that 
she sometimes misses work due to her sinus problems, and she 
will go to work sick when necessary.  Her symptoms include 
headaches, sneezing, discharge and drainage.  She also 
testified that she experiences pain in her nasal area.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The RO granted a 10 percent disability rating under 38 C.F.R. 
§ 4.97, Diagnostic Codes 6510 for the Veteran's sinusitis.  
Under Diagnostic Code 6510, a 10 percent evaluation is 
warranted for one or two incapacitating episodes of sinusitis 
per year requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes of sinusitis per year characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is required when there are three or more 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  A 50 percent evaluation is warranted following 
radical surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries. A Note following this section provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.

The Veteran underwent a VA examination in August 2005 where 
she complained of chronic nasal stuffiness, clear rhinorrhea, 
yellow-green phlegm, and sneezing.  Physical examination 
revealed no turbinate edema, post-nasal drip, rhinorrhea, 
cursing, polyps or obstruction.  

The Veteran was seen at a VA Medical Center in October 2006 
with complaints of post nasal drip, frontal facial pressure, 
and itching around the eyes.  The examiner noted her symptoms 
had been reasonably controlled with allergy shots, but 
changed some of the Veteran's prescriptions.  In November 
2006 the Veteran reported positive facial tenderness.  

In December 2006 the Veteran was again examined at a VA 
Medical Center, and she noted improvements in her symptoms 
since a December 2005 nasal surgery.  However, the doctor 
still noted symptoms of headaches, post-nasal drip and 
congestion.  In April 2007 the Veteran again complained of 
headaches via the telephone, and she was advised to seek 
medical care.  She complained of nasal drainage in August 
2007, along with a runny nose and sneezing.  

Although the Veteran clearly has some symptoms from her 
sinusitis, there is no evidence the Veteran has had three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting 
warranting a 30 percent rating.  In the absence of such 
symptomatology, the Board finds that the 10 percent 
evaluation assigned for her sinusitis accurately reflects the 
severity of her disability picture and that she does not more 
nearly met the criteria for the next higher 30 percent 
evaluation.

Regarding the Veteran's lichen simplex chronicus, the Veteran 
testified she experiences breakouts on the skin on her breast 
that occur three to four times each year that last a couple 
of months at a times.  She indicated the condition begins 
with increased itching and evolves into scabbing on the 
breast.  She has difficulty wearing clothes that touch the 
scabbing because it causes additional pain and irritation.  
The Veteran indicated she did not consult a doctor for this 
disorder because she has been told there is nothing that can 
be done.  

Disabilities may be rated by analogy to a closely related 
disease where the functions affected and the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§§ 4.20, 4.27 (2007).  The RO granted a non-compensable 
rating under Diagnostic Code 7899-7822, indicating that the 
Veteran's lichen simplex chronicus was analogous to the 
symptoms contemplated under Diagnostic Code 7822.  

Under Diagnostic Code 7822, a non-compensable rating is 
warranted when less than 5 percent of the entire body or 
exposed areas affected, and no more than topical therapy 
required during the past 12-month period.  A 10 percent 
rating is warranted when at least 5 percent, but less than 20 
percent of the entire body is affected, or at least 5 
percent, but less than 20 percent of exposed areas is 
affected, or systemic therapy or intensive light therapy 
required for a total of duration of less than six weeks 
during the past 12-month period.  A 30 percent rating is 
warranted when 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas is affected, or systemic therapy 
or intensive light therapy is required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  

The Veteran had a VA examination in October 2005, and she was 
diagnosed with lichen simplex chronicus of the areola of the 
nipple.  She was asymptomatic at the time of the examination.  
At a June 2007 VA physical examination, the examiner noted 
the Veteran had no suspicious lesions on any exposed skin 
areas.  

Although there is no medical opinion addressing the precise 
percentage the Veteran's lichen simplex chronicus covers the 
entire body, the condition is limited to a small area on the 
Veteran's breast.  Thus, there is no support that the 
condition affects 5 percent or more of the Veteran's entire 
body or exposed areas.  There also is no evidence the Veteran 
has received any systemic therapy or intensive light 
treatment.  Accordingly, the Veteran is not entitled to a 
compensable rating under this code.  

Consideration has been given to assigning a staged rating; 
however, during the entire period in question the Board finds 
that the Veteran's disorders have warranted their current 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Finally, the Board has considered whether the Veteran's 
claims should be referred for extra-schedular consideration 
under 38 C.F.R. § 3.321(b)(1).  The record reflects that the 
Veteran has not required frequent hospitalizations for any of 
these disorders.  Additionally, there is no other indication 
in the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
current disability ratings.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not warranted.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and entitlement to a higher 
initial ratings for recurrent sinusitis, currently rated at 
10 percent, and lichen simplex chronicus, currently non-
compensable, are not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. At 57-58.  


ORDER

Service connection for growth on the roof of the mouth is 
denied.  

An initial rating in excess of 10 percent for sinusitis is 
denied.  

A compensable initial rating for lichen simplex chronicus is 
denied. 


REMAND

The Veteran asserts she is entitled to an initial compensable 
rating for her allergic rhinitis.  Under Diagnostic Code 
6522, a 10 percent rating is warranted for allergic rhinitis 
without polyps, but with greater than 50 percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side. A 30 percent rating is warranted for allergic rhinitis 
with polyps.

At the Board hearing, the Veteran testified she had polyp 
removal surgery in December 2005, but she still had polyps in 
both sides of her nasal cavity.  She continued that the 
polyps caused an obstruction that made her breathing more 
difficult, which has led to difficulty sleeping.  
 
At an August 2005 VA examination, the examiner noted that the 
Veteran had no nose polyps.  However, the evidence confirms 
that the Veteran did have polyp removal surgery in December 
2005.  After the surgery, a private medical doctor noted that 
the Veteran had somewhat of a polypoid mucosal reaction that 
needed to be watched, and she indicated there were some 
polyps around the middle meatus antrostomy.  The remainder of 
the medical evidence does not reference the Veteran receiving 
any treatment for polyps.  Under these facts and 
circumstances the Board is of the opinion that the Veteran 
should be afforded a VA examination to determine whether she 
has nasal polyps.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on her part is required.  Accordingly, 
this case is REMANDED for the following action:

The Veteran should be afforded an 
examination to ascertain the severity and 
manifestations of her allergic rhinitis.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and the examination, the examiner should 
comment on the degree of obstruction of 
the nasal passages and whether the 
Veteran currently has nasal polyps.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until she is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


